On September 22, 1980, prior to the filing of a petition for divorce by either party to the marriage, Christine Hardesty filed an action in the Juvenile Division of the Wood County Probate Court seeking custody of the couple's two children and orders of support. Following service on John Hardesty and a hearing on Christine's claim, that court entered judgment on May 5, 1981 granting custody and support to Christine.
On December 1, 1980, John sued for a divorce in Franklin county Common Pleas Court, Division of Domestic Relations. Subsequently, on December 4, 1980, Christine filed her own action for divorce in the Domestic Relations Court of Wood County. The service of summons from the Franklin County action was made first on Christine and the Wood County action was therefore dismissed. Subsequently, on October 5, 1981, the Franklin County court granted a divorce to John Hardesty. That court elected not to make orders as to the custody and support of the children, however, recognizing the jurisdiction of *Page 57 
the Wood County Juvenile Court over the subject.
Thereafter, on May 11, 1982, the Wood County Juvenile Court, noting that the matter of John's support obligation might be better handled by the Wood County Domestic Relations Court, sought to transfer its jurisdiction to the domestic relations court. The Wood County Prosecutor then sought to enforce John's support obligation in the domestic relations court, whereupon John challenged that court's jurisdiction.
The Wood County Domestic Relations Court found that it had jurisdiction over the matter and proceeded to enter an order finding John in contempt for nonpayment of support. John appealed this order, arguing that the juvenile court's action in releasing jurisdiction caused exclusive jurisdiction to vest in the Franklin County Domestic Relations Court. He cited State, ex rel.Balson, v. Harnishfeger (1978), 55 Ohio St.2d 38 [9 O.O.3d 21], as sole authority for this proposition.
By judgment entry of April 1, 1983, the Court of Appeals for Wood County found that the action of the juvenile court in attempting to transfer jurisdiction was void and a nullity and that jurisdiction over the custody and support of the children remained with the Wood County Juvenile Court. See Hardesty v.Hardesty (April 1, 1983), Wood App. No. WD-82-67, unreported, motion to certify overruled (Sept. 14, 1983), No. 83-853.
On January 19, 1983, John moved the Franklin County Domestic Relations Court to take jurisdiction over the custody and support of the children. He again argued that, by virtue of Harnishfeger,supra, the Wood County Juvenile Court's attempt to transfer jurisdiction caused that court to lose jurisdiction over the matter, and that jurisdiction was thereafter automatically vested in the Franklin County Domestic Relations Court which had previously obtained jurisdiction over the divorce. On May 5, 1983, the Franklin County Domestic Relations Court declined to take jurisdiction over the custody and support of the children.
Plaintiff appeals, asserting one assignment of error:
"As between courts of concurrent jurisdiction, that court in which the action was first filed and the required service of process completed has a right to adjudicate upon the whole issue and to settle the rights of the parties to the exclusion of all other tribunals, and when a juvenile court abandons jurisdiction of the minor children, jurisdiction vests, by operation of law, in that court which previously obtained jurisdiction in a divorce action. See State, ex rel. Balson v. Harnishfeger [sic] (1978), tt [sic] Ohio St.2d 38 [9 O.O.3d 21]."
The holding in Harnishfeger does not require the result urged by appellant. The issue in that case was simply which of two courts of concurrent jurisdiction takes jurisdiction over a dispute when a complaint has been filed in each court. The Supreme Court thus queried:
"* * * Is it the court in which the action was first filed or the court in which both the filing of the action and the required service of process is first completed?" [State, ex rel. Balson,
v. Harnishfeger, supra, at 39.]
The court then concluded that it is the service of process, and not the filing of the complaint, which causes jurisdiction to vest in one court to the exclusion of all others.
The application of Harnishfeger to the present case actually supports the result reached by the trial court. As to the custody and support of the children, *Page 58 
the Wood County Juvenile Court was the first court to obtain jurisdiction over the issue, to the exclusion of all other courts. A court which obtains jurisdiction over and enters orders regarding the custody and support of children retains continuing and exclusive jurisdiction over such matters. See, e.g., Loetz v.Loetz (1980), 63 Ohio St.2d 1; Addams v. State, ex rel. Hubbell
(1922), 104 Ohio St. 475. As noted by the Court of Appeals for Wood County, there is no statutory provision for the transfer of jurisdiction attempted by the juvenile court and such transfer was therefore a nullity. Thus, the Wood County Juvenile Court retained continuing jurisdiction over the custody and support of the children to the exclusion of the Franklin County Domestic Relations Court.
Accordingly, the assignment of error is not well-taken, and the judgment of the trial court declining to assume jurisdiction over the custody and support of the children is affirmed.
Judgment affirmed.
STRAUSBAUGH, J., concurs.
WHITESIDE, J., dissents.